Citation Nr: 1416106	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-40 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disabilities.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from July 1961 to July 1963.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the RO in Houston, Texas.

In September 2013, the Veteran presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2013, the Board remanded this appeal for additional evidentiary development.  Concurrent with that action, the Board also denied service connection for a left knee disability, denied an application to reopen service connection for a right eye disability, and denied an increased rating for right eyebrow scars.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2013). 

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Virtual VA system to insure a total review of the evidence.  

The issue of entitlement to service connection for bilateral shoulder disabilities is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There was no injury or disease of the skin in service, to include a rash

2.  While there is a current disability of the skin for VA purposes, a preponderance of the evidence is against any relationship between any current skin disability and service. 


CONCLUSION OF LAW

A skin disability was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a recurring skin rash which was originally incurred in service.  The Veteran testified at his September 2013 Board hearing that, when he was stationed in France in 1962, he "did a lot of seafood eating" and developed a rash.  He said he went to the dispensary and was given a salve.  The rash "went away but then again it started coming back at the same time."  The Veteran testified that the rash recurs "once every quarter, about every 6, 7 months or something."  See transcript at 17-18.  

Service treatment records reveal that, in June 1962, the Veteran was seen at the Army Hospital for "spots on skin of arms, about waist."  On examination, the spots were determined to be "[t]ypical insect bites."  The examiner advised the Veteran to spray the area with DDT and apply calamine lotion.  See June 21, 1962 health record.  

At the service separation examination in May 1963, the Veteran's skin was found to be clinically normal.  He reported no history of hives or boils.  The Veteran reported "I am in excellent health."  In the summary of medical issues, there is no reference to a recurrent skin problem.  

After service, there is no record of any treatment for a skin condition until the current claim.  On the December 2006 claim form, the Veteran identified a skin rash on the arms, shoulders, back, and legs.  See VA Form 21-4138 dated December 5, 2006.

The Veteran's claim corresponds in time with two private treatment reports.  A December 8, 2006 private treatment record from L.H.W., M.D. reflects that the Veteran complained of a rash recently developing on the left foot and left chest, and right arm.  The diagnosis was atypical dermatitis. 

A December 12, 2006 report from R.C.J., M.D. refers to itching bumps on the Veteran's trunk that have been intermittent for the past several decades, lasting for a couple weeks and then resolving.  Diagnoses included ichthyosis and pruritus with a papular eruption.

A January 2007 report from R.C.J. includes diagnoses of lichen simplex chronicus and ichthyosis of the lower extremities.  

The Veteran was afforded a VA examination in September 2012.  The Veteran recounted to the examiner that he first broke out with a rash in service that was treated with cream and has recurred many times.  The September 2012 examiner found no evidence of a rash or any other skin condition.  The examiner concluded that the Veteran's claimed skin rash was not incurred in or caused by service as he has no active diagnosis of a skin condition.

On the pre-printed examination form, next to the statement, "[d]oes the Veteran now have or has he/she ever had a skin condition?" the examiner checked the box indicating "[n]o."  See report at page 25.  Because the evidence appeared to show a post-service skin condition (in 2006-2007), the Board remanded the claim for the examiner to clarify this response.  The examiner modified the finding in a January 2014 report to read "[t]here is no active diagnosis for a skin condition.  There are no physical examination findings to suggest a skin condition."  

After a review of all of the evidence, the Board makes the following findings of fact: that there was no injury or disease of the skin in service, to include a rash; and, while there is a current disability of the skin for VA purposes (during the claim period), a preponderance of the evidence is against any relationship between any current skin disability and service.  

Regarding service, there is a fundamental conflict between the Veteran's assertions made in support of his claim and what is documented in the service treatment records.  This is not a silent record.  Rather there is direct evidence in service which conflicts with the Veteran's recent account.  The service treatment records reveal treatment on a single occasion for insect bites.  They reveal no finding or complaint of a rash at any time.  While it is at least arguable that insect bites constitute an injury, this is not what the Veteran has asserted.  In recounting the 1962 episode, the Veteran has, for purposes of his claim, described a rash.  The Board finds highly probative the fact that the 1962 treatment report reflects that no rash was reported by the Veteran or described by the examiner.  

The Veteran has disputed the finding that he had insect bites in service.  He testified that he does not believe he had insect bites in the service as he does not walk around without a shirt on.  The Veteran reported in March 2012 correspondence that there were no insect bites in service and "I do not go without my body covered with clothes."  He asserted that the service examiner's findings regarding insect bites were only an "assumption" on his part.  

While the Veteran is competent to describe the symptoms he had in the service, he was equally competent to describe his symptoms at the time.  Moreover, his descriptions given at the time are less likely to be affected by the shortcomings of memory.  The description given by the Veteran in service is distinctly different from his current description.  Notably, he did not report a rash at any time during service, but he does now.  

Moreover, a layperson is not necessarily competent to opine as to the etiology of skin symptoms.  In some circumstances, such as where symptoms appear in direct conjunction with skin contact, a lay person's opinion as to observed etiology may be competent evidence.  However, where as here, the cause is not directly observed, establishing the etiology of a skin disorder requires medical knowledge.  

The Board finds the June 21, 1962 examination report to be the only competent evidence regarding the nature of the skin abnormality present at that time.  The Board also finds it to be a more reliable source of information as to the symptoms present at that time than the Veteran's distant recollection of events.  The Board finds that the Veteran's recent account that he had a skin rash associated with the June 1962 treatment is not accurate.  

The Board's finding in favor of the assessment of the June 21, 1962 examiner (insect bites) is further bolstered by the clinically normal findings for the skin at service separation, as well as the Veteran's account that he had no history of hives and was in excellent health.  The Board notes that the Veteran appears to have completed the form carefully and did not simply check all of the "NO" boxes.  For instance, he indicated that he had a history of eye trouble.  It is reasonable to assume that if the Veteran had experienced recurrent skin rashes during service, as he has testified, he would have reported it here.  

The Veteran's testimony and written assertions that he did not walk around with his shirt off is simply not probative evidence regarding the presence of insect bites on the waist and arms.  The Veteran implies that it is impossible or improbable to have received insect bites in these locations while wearing a shirt.  The Board finds this assertion unconvincing.  

Regarding the assertion that the 1962 examiner's medical opinion is just an assumption, the Board presumes the competence and accuracy of the findings of any medical professional unless there is direct evidence to the contrary.  In this case, there is no evidence to refute either the competence or the accuracy of the examiner's findings.  Notably, the examiner did not qualify his finding as questionable or a rule-out diagnosis.  He found the bumps to be typical insect bites.  

Also significant, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in July 1963; however, at that time, he noted only a blurry right eye and small umbilical hernia as disabilities related to service.  There was no mention of a recurring rash or other chronic skin disorder.  The Veteran again filed a claim in December 1998 but identified only a claimed eye disability.  He did not mention a recurring rash or other chronic skin disorder.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a claimant takes action regarding other claims, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, the Veteran demonstrated as early as July 1963 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in several other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a skin disorder, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of skin symptomatology at those times.  This inaction provides probative evidence against his recent assertions as to experiencing a recurrent skin rash throughout service and ever since service.  

In sum, while the Veteran was treated for insect bites in service, there was no injury or disease of the skin in service that may reasonably be related to any current skin disorder.  The first reference to a skin disorder in the clinical record comes in the context of the current claim, some 43 years after service separation.  

There is no medical opinion that purports to relate a current skin disability to service.  While the Veteran has related current skin disorders to service (pruritus with a papular eruption, and lichen simplex chronicus and ichthyosis of the lower extremities), as discussed above, his opinion is not competent evidence.  The Board also notes that it is based substantially on inaccurate assertions of fact regarding an in-service injury or disease of the skin and manifestation of a rash in service.  

Based on the above findings, the Board must conclude that service connection for a skin disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the/each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not asserted that there is any deficiency in the notice provided him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Veteran has also not asserted that there was any deficiency in the assistance afforded to him in obtaining medical records pertinent to the claim.  

The Board acknowledges that the Veteran has been treated for skin symptoms and been diagnosed with skin conditions as recently as January 2007, within the period of this claim and appeal.  Thus, the Board has not found that there is no skin disability pertinent to the period of this claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as the Board has found no injury or disease of the skin during service that may be related to a current skin disability, an opinion as to a relationship between the 2006-2007 diagnoses and service is not necessary.  Moreover, the Veteran's assertion to R.C.J. in December 2006 that he has experienced symptoms for decades, even if found to be true, does not tend to link the onset of symptoms to the Veteran's service more than 4 decades prior to that report.  The Board attaches greater weight to the normal findings at service separation, the Veteran's denial of a history of skin symptoms at service separation, and to the Veteran's inaction regarding a service connection claim for the skin while pursuing other service connection claims during that 40 year period.  

Notwithstanding the Board's finding that an examination and opinion is not necessary, the Board acknowledges that it remanded the claim to obtain such an examination.  The Board finds that its remand instructions were substantially completed in this case.  The VA examiner was asked to opine as whether the Veteran has a skin condition; and, if such disability is diagnosed, offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.  As the examiner found no skin condition, an opinion was not necessary.  The Veteran has not asserted that there is any inadequacy in the examination or opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) citing Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (in the absence of a challenge to the adequacy of a VA medical opinion, the Board is not required to affirmatively establish such adequacy as a precondition for the Board's reliance upon the opinion).  

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the September 2013 Board personal hearing, the Acting Veterans Law Judge fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the Acting Veterans Law Judge and the representative asked questions regarding the nature and etiology of the Veteran's claimed skin disability.  In addition, the Acting Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.


ORDER

Service connection for a skin disability is denied.


REMAND

The Board finds that there was not substantial compliance with its November 2013 remand instructions regarding the claimed bilateral shoulder disability and that additional corrective action is necessary.  

In the November 2013 remand, the Board instructed that the examiner who conducted the September 2012 VA examination should be asked to address specific evidence in the claims file including a January 2007 X-ray report with diagnosis of moderate degenerative changes of his left acromioclavicular joint and July and August 2007 diagnoses of osteoarthritis of the right shoulder.  As the September 2012 examination did not include X-rays, the examiner was instructed to obtain "any appropriate testing, including x-rays."  The examiner was asked to determine whether the Veteran has a bilateral shoulder condition, and if so, whether it is at least as likely as not that such condition is related to service, to specifically include the Veteran's playing of football and baseball in service.

The response from the examiner in January 2014 was simply to state that "there is no active diagnosis of a shoulder condition."  This opinion leaves the impression that the Veteran had arthritis in the recent past, but does not have it currently.  

However, the examiner never explicitly addressed the prior diagnoses of degenerative changes and osteoarthritis and did not order any diagnostic imaging such as X-rays.  It is therefore unclear how the examiner made this determination.  The Board finds that the January 2014 report is not responsive to the Board's request.  

Accordingly, the claim of entitlement to service connection for a bilateral shoulder disability is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral shoulder disorders.  The relevant documents in the claims file should be made available to the VA examiner.  

Any appropriate testing, including x-rays or other diagnostic imaging should be conducted.  If the examiner determines that diagnostic imaging is not medically appropriate, the reasons for this finding should be provided in the report.  

The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

The examiner is asked to consider the Veteran's assertions and testimony that he injured his shoulders while playing football baseball, and baseball in the service.  The Veteran does not describe a specific injury.  He has stated "I believe the wear and tear and continual physical stress of [sporting events including football, baseball and basketball as part of my duties] caused my[...] shoulder conditions to develop."  

The VA examiner is asked to make a specific finding based on medically appropriate testing as to whether the Veteran has degenerative changes or arthritis as diagnosed previously, or whether he has any other disorder of the shoulders.  

If a disorder of either or both shoulders is found, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013). 

This appeal must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
M. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


